                 Case 1:20-cv-06404-LJL Document 8 Filed 10/26/20 Page 1 of 2
                                                                                             YAAKOV SAKS*
                                                                                               JUDAH STEIN 
                                                                                          RAPHAEL DEUTSCH ^
                                                                                             RACHEL DRAKE ▪
                                                                                              DAVID FORCE 

                                                                                         NJ & NY Bar Admissions
                                                                                         ^ CT & NJ Bar Admissions
                                                                                                 ▪ NJ Bar Admission
                                                                                    *Federal Court Bar Admissions
                                                                      CO, TX, WI, MO, NE, NM, IL, ND, MI, CT, AR, TN
                                               285 Passaic Street,Hackensack, NJ 07601| tel: 201.282.6500
                                                               fax: 201.282.6501|www.steinsakslegal.com

      October 26, 2020

       Via CM/ECF
       The Honorable Lewis J. Liman
       United States District Court
       Southern District of New York



             RE:      Frankie Monegro v. Chic Home Design, LLC
                      Case No.: 1:20-cv-06404-LJL

      Dear Judge Liman:

            Plaintiff submits this letter request in lieu of a more formal motion to enlarge the time for
      Defendant Chic Home Design, LLC to respond to the complaint.

             Counsel for Plaintiff and in-house counsel for Defendant have been engaging in settlement
      discussions. Plaintiff requests this Court expand the time for Defendant to answer up to and
      including November 20, 2020. This is the first such request Plaintiff has made. The rationale
      behind this extension is to preserve the Court’s precious resources, as well as those of Plaintiff and
      Defendant. In addition, the Plaintiff requests the Initial Pretrial conference set for November 4,
      2020 be adjourned until after November 20, 2020 (the Defendants proposed answer deadline.)

             We thank the Court for the time and consideration exerted with respect to this issue.

                                                            Respectfully Submitted,
GRANTED. The initial pretrial conference is
ADJOURNED to November 23, 2020 at 9:30 a.m.                 /s/ David Force
                                                            By: David Force, Esq.
SO ORDERED. 10/26/2020.
         Case 1:20-cv-06404-LJL Document 8 Filed 10/26/20 Page 2 of 2
October 26, 2020
Page | 2 of 2
